Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on June 30, 2021 has been considered by the examiner and made of record in the application file.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,042,784 in view of.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 11,042,784.
Please see the following table for the claim 1 analysis (and similarly applied to claims 16 and 20):
17/318,032
11,042,784
Claim Interpretation
1. A system, comprising: 

a processor that executes computer executable components stored in memory, wherein the computer executable components comprise:                                                        
                                                     
an input component that receives graphical image data regarding user interaction with a computing device; 


a lifegraph that stores time series data related to the user interaction with the computing device;  






a model generation component that learns user behavior and builds a model that facilitates providing recommendations to optimize future computing device interaction; 
an analysis component that employs the model to determine or infer user intent based on image analysis; and 
an action component that provisions services to the user as a function of the determined or inferred user intent.
1. A system to facilitate determining or inferring user intent, comprising: 
a processor that executes computer executable components stored in memory, wherein the computer executable components comprise: 

an input component that receives graphical image data regarding a screen display associated with user interaction with a computing device; 
the input component comprising a lifegraph, the lifegraph comprising an n-dimensional graph storing people, objects, and relationships connected to a user interacting with the computing device, wherein the input component updating lifegraph data changes over time using time-series data regarding the graphical image data; based on the graphical image data, 

a model generation component that learns user behavior and provides recommendations to optimize future computing device interaction; 

an analysis component that employs a model to determine or infer user intent based on image analysis; 
an action component that provisions services to the user as a function of the determined or the inferred user intent, the action component comprising a personal artificial intelligence assistant accessing lifegraph data to repeat a task pattern; and a machine learning model trained on analysis of the graphical image data associated with the screen display to determine or infer the user intent.
As can be seen with the side-by-side comparison, the present application is a broader, but obvious variant of 11,042,784.  More specifically, the only main difference is that 11,042,784 has the extra feature/limitation of " a screen display associated with user interaction”, “an n-dimensional graph”, and “the action component comprising a personal artificial intelligence assistant accessing lifegraph data to repeat a task pattern; and a machine learning model trained on analysis of the graphical image data associated with the screen display to determine or infer the user intent.” 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 12, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karashchuk et al. (US PGPUB 2017/0132019 A1, hereinafter Karashchuk) in view of Yu et al. (US PGPUB 2017/0178007 A1, hereinafter Yu) in view of Qian et al. (US PGPUB 2016/0041733 A1, hereinafter Qian).
Consider claim 1 (and similarly applied to claims 16 and 20).  Karashchuk discloses a system, comprising: 
a processor that executes computer executable components stored in memory (paragraph 190, read as a non-transitory computer-readable storage medium (as is recited in claim 20), wherein the computer executable components, which, when executed by one or more computer processors, for example, cause the computer processors to perform the techniques and processes described below (as is recited in claim 1 and claim 16)) comprise;  
an input component that receives graphical image data regarding user interaction with a computing device (fig. 8, paragraphs 250, 252, read as receiving user input via a user input interface, where the input is a media object such as an image and a first message is then displayed);  
an analysis component that employs the model to determine or infer user intent based on image data analysis (fig. 8, paragraph 253, read as the contextual state is displayed/stored in association with the first message);  and 
an action component that provisions services to the user as a function of the determined 
or inferred user intent (fig. 8, paragraph 254, read as the electronic device can cause an action to be performed in accordance with a user intent derived from the user input). 
	Karashchuk discloses the claimed invention but fails to explicitly teach a lifegraph that stores time series data related to the user interaction with the computing device.
	However, Yu teaches a lifegraph that stores time series data related to the user interaction with the computing device (paragraph 22, read as the user profile stores time series data of a user’s interaction associated with a particular mobile device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yu into the invention of Karashchuk in order to provide a means to efficiently sort through large amounts of data.
	Karashchuk and Yu disclose the claimed invention but fail to teach a model generation component that learns user behavior and builds a model that facilitates providing recommendations to optimize future computing device interaction.
	However, Qian teaches a model generation component that learns user behavior and builds a model that facilitates providing recommendations to optimize future computing device interaction (paragraphs 27, 29, 96, 97, 98 read as user's navigation behavior is indicative of the user's next steps in studying the image data, and in particular, is indicative of which system function or type of system function the user intends to request and suggesting the system function.  Qian further teaches selecting/retrieving system functions (i.e. interactions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Qian into the invention of Karashchuk and Yu in order to sufficiently enable a user to study image data in a convenient manner.
	Consider claim 8 and as applied to claim 7.  Karashchuk, Yu, and Qian disclose an optimization component that generates inferences, based on the model, regarding potential points of failure, weakness or bottlenecks in connection with taking automated action (Karashchuk; paragraph 83). 
 	Consider claim 9 and as applied to claim 8.  Karashchuk, Yu, and Qian disclose a scheduling component that employs the trained model to schedule activities for the user (Karashchuk; paragraph 264). 
 	Consider claim 12 and as applied to claim 1.  Karashchuk, Yu, and Qian disclose a training component that generates an interface for explicitly training the model by the user (Karashchuk; paragraph 234). 
 	Consider claim 13 and as applied to claim 12.  Karashchuk, Yu, and Qian disclose
wherein the training component questions the user regarding accuracy of determinations or inferences generated by the model (Karashchuk; paragraph 234). 
Claims 2, 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karashchuk et al. (US PGPUB 2017/0132019 A1, hereinafter Karashchuk) in view of Yu et al. (US PGPUB 2017/0178007 A1, hereinafter Yu) in view of Qian et al. (US PGPUB 2016/0041733 A1, hereinafter Qian) in view of Pinckney et al. (US PGPUB 2009/0119234 A1, hereinafter Pinckney).
Consider claims 2 and 18 and as applied to claims 1 and 16, respectively.  Karashchuk, Yu, and Qian disclose the claimed invention but fail to teach a gaming component that gamifies interaction with the user in connection with explicitly training the model. 
However, Pinckney teaches a gaming component that gamifies interaction with the user in connection with explicitly training the model (paragraphs 50, 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Pinckney into the invention of Karashchuk, Yu, and Qian in order to provide improved topical advice search capabilities adapted for use with natural language, and that provides for continuous content refinement.
Consider claim 10 and as applied to claim 2.  Karashchuk, Yu, Qian, and Pinckney disclose wherein the gaming component displays progress of training of the model (Pinckney; paragraphs 51, 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Pinckney into the invention of Karashchuk, Yu, and Qian in order to provide improved topical advice search capabilities adapted for use with natural language, and that provides for continuous content refinement.
Consider claim 11 and as applied to claim 10.  Karashchuk, Yu, Qian, and Pinckney disclose wherein the gaming component displays exposed functionalities of the trained model (Pinckney; paragraphs 51, 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Pinckney into the invention of Karashchuk, Yu, and Qian in order to provide improved topical advice search capabilities adapted for use with natural language, and that provides for continuous content refinement.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Karashchuk et al. (US PGPUB 2017/0132019 A1, hereinafter Karashchuk) in view of Yu et al. (US PGPUB 2017/0178007 A1, hereinafter Yu) in view of Qian et al. (US PGPUB 2016/0041733 A1, hereinafter Qian) in view of Magliozzi et al. (US PGPUB 2018/0131645 A1, hereinafter Magliozzi).
Consider claim 3 and as applied to claim 1.  Karashchuk, Yu, and Qian disclose the claimed invention but fail to teach a reward component that exposes functionality associated with the trained model as a function of user training efforts. 
However, Magliozzi teaches a reward component that exposes functionality associated with the trained model as a function of user training efforts (paragraphs 111, 120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Magliozzi into the invention of Karashchuk, Yu, and Qian in order to provide a higher confidence value for correct analysis.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karashchuk et al. (US PGPUB 2017/0132019 A1, hereinafter Karashchuk) in view of Yu et al. (US PGPUB 2017/0178007 A1, hereinafter Yu) in view of Qian et al. (US PGPUB 2016/0041733 A1, hereinafter Qian) in view of Channing (US Patent 8,706,754 B2).
Consider claim 4 and as applied to claim 1.  Karashchuk, Yu, and Qian disclose the claimed invention but fail to teach an interactive component that shares status of training of the model with other entities. 
However, Channing teaches an interactive component that shares status of training of the model with other entities (column 5 lines 24-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Channing into the invention of Karashchuk, Yu, and Qian in order to provide knowledge engines that are integrated and there is no seamless and coherent user interface.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karashchuk et al. (US PGPUB 2017/0132019 A1, hereinafter Karashchuk) in view of Yu et al. (US PGPUB 2017/0178007 A1, hereinafter Yu) in view of Qian et al. (US PGPUB 2016/0041733 A1, hereinafter Qian) in view of Abrams et al. (US PGPUB 2018/0165596 A1, hereinafter Abrams).
Consider claim 5 and as applied to claim 1.  Karashchuk, Yu, and Qian disclose the claimed invention but fail to teach an avatar component that generates an avatar that takes interacts with the user based in part on the model and the action component. 
However, Abrams teaches an avatar component that generates an avatar that takes interacts with the user based in part on the model and the action component (paragraph 24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Abrams into the invention of Karashchuk, Yu, and Qian in order to improve the emotional quality of user interactions.
Claims 6, 7, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Karashchuk et al. (US PGPUB 2017/0132019 A1, hereinafter Karashchuk) in view of Yu et al. (US PGPUB 2017/0178007 A1, hereinafter Yu) in view of Qian et al. (US PGPUB 2016/0041733 A1, hereinafter Qian) in view of Deselaers et al. (US PPGUB 2018/0188938 A1, hereinafter Deselaers).

Consider claims 6 and 17 as applied to claims 1 and 16, respectively.  Karashchuk, Yu, and Qian disclose the claimed invention but fail to teach wherein the model employs a recursive learning algorithm or backward propagation of learning across other models or continuous learning algorithm.
However, Deselaers teaches wherein the model employs a recursive learning algorithm or backward propagation of learning across other models or continuous learning algorithm (Deselaers; paragraph 67). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Deselaers into the invention of Karashchuk, Yu, and Qian in order to avoid the discarding of a substantial amount of raw touch sensor data after the touch point determinations, thus providing the ability to process more raw touch sensor data.
	Consider claims 7 and 19 as applied to claims 1 and 16, respectively.  Karashchuk, Yu, and Qian disclose the claimed invention but fail to teach wherein the model learns impact of respective images and directs the action component to revise actions as a function of the learned impact.
However, Deselaers teaches wherein the model learns impact of respective images and directs the action component to revise actions as a function of the learned impact (Deselaers; paragraph 112). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Deselaers into the invention of Karashchuk, Yu, and Qian in order to avoid the discarding of a substantial amount of raw touch sensor data after the touch point determinations, thus providing the ability to process more raw touch sensor data.
 	Consider claim 14 and as applied to claim 1.  Karashchuk, Yu, and Qian disclose the claimed invention but fail to teach wherein the model identifies two or more applications running concurrently on the screen, and determines or infers user intent regarding the respective applications.
However, Deselaers teaches wherein the model identifies two or more applications running concurrently on the screen, and determines or infers user intent regarding the respective applications (Deselaers; paragraph 38). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Deselaers into the invention of Karashchuk, Yu, and Qian in order to avoid the discarding of a substantial amount of raw touch sensor data after the touch point determinations, thus providing the ability to process more raw touch sensor data.
 	Consider claim 15 and as applied to claim 1.  Karashchuk, Yu, and Qian disclose the claimed invention but fail to teach wherein the model analyzes multiple sets of screen image data in a time series manner.
However, Deselaers teaches wherein the model analyzes multiple sets of screen image data in a time series manner (Deselaers; paragraph 38). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Deselaers into the invention of Karashchuk, Yu, and Qian in order to avoid the discarding of a substantial amount of raw touch sensor data after the touch point determinations, thus providing the ability to process more raw touch sensor data.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        September 27, 2022